DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Alternative Names
Other common terms for LTβR are TNFSFR3, TNFR3, TNFRIII or TNFCR.
Other common names for the non-classical pathway are non-canonical or alternative pathway. 

Specification
In this Office action, reference to a location in the specification will be to the corresponding paragraph as numbered in the pregrant publication US 20200085912 of the instant application. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The composition is unnamed.

Claim Interpretation
By the definition of an antibody set forth in the instant specification [0051], an antibody is an immunoglobulin molecule, which is able to specifically bind a specific epitope on an antigen.  Because the immunoglobulin portion, Ig, of the inhibitory polypeptide of Brinkman et al. (Nat. Comm. 7.1: 1-16, 21 June 2016, cited in the IDS filed 2/24/2021), LTβR.Ig, is unable to specifically bind LTβR or an epitope thereof, it is not an antibody, but is instead a chimeric or fusion polypeptide or “LTβR-derived peptide” comprising an LTβR polypeptide and Ig domain polypeptide (see [0098] and [0007]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product/law of nature without significantly more. The claim(s) recite(s) or encompass a fragment of the intracellular domain of LTβR. This judicial exception is not integrated into a practical application because the claims are drawn to a product without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the fragment of the intracellular domain has the same characteristics as when it is part of the full-length protein, i.e., it binds TRAF3.  It is noted that claims that also require a functional cell-penetrating peptide (CPP) are not rejected because inclusion of a CPP changes the properties of the LTβR fragment.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition for inhibiting motility of T regulatory cells (Tregs), dendritic cells and cancer cells, does not reasonably provide enablement for wherein the inhibition of motility is of other cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 1 and 2 are drawn to a composition of virtually any structure that comprises an inhibitor of the non-classical LTβR-NFκB signaling pathway. The components of the non-classical LTβR-NFκB signaling pathway were also known (instant Fig. 3A), as was the ability of inhibitors of the pathway to affect cell motility. However neither the prior art nor instant specification support the full breadth of the claimed composition as to inhibition of motility of any type of cell. Even though the prior art discloses a variety of non-classical LTβR-NFκB signaling pathway inhibitors, for example., LTβR.Ig (an extracellular fragment of LTβR fused SSAA (a retroviral construct encoding a dominant negative version of kinase IKKα; Madge et al., J. Immunol. 180:3467-3477, 2008, cited in the IDS filed 2/24/2021, e.g.¸ p.3474, col. 1, first paragraph), neither the prior art nor the instant specification provide examples, guidance and/or direction for the inhibition of cell motility encompassing any type of cell.. 
As discussed in [0003] of the specification, “Recent studies suggest that afferent lymphatic T cell migration is distinct from dendritic cell, neutrophil, or monocyte migration, and is governed by integrin-independent mechanisms, such as S1P/S1PR1-mediated homeostatic T cell trafficking (Bromley, S. K. et al., 2005, Nat Immunol, 6:895-901, cited in the IDS filed 2/24/21) and LT.alpha.1.beta.2/LT.beta.R-mediated regulatory T cells (Treg) entry into lymph (Brinkman et al., 2016, Nat Commun, 7:12021, cited in the IDS filed 2/24/21).”  In Brinkman et al. (ibid 2016, p. 2/16, col. 1, last paragraph) it is stated “Here we report that Tregs use LTαβ to stimulate LTβR on lymphatic endothelium for migration to LN [lymph nodes] via afferent lymphatics. This interaction is not used by non-Treg T cells….  Tregs, but not non-Treg CD4+ T cells, induce rapid growth of lamelipodia-like projections from LEC [lymphatic endothelial cells] but not blood endothelial cells (BECs) in an LTαβ-LTβR-dependent manner.”  The specification also shows in Example 2 that cancer cell migration was inhibited by inhibitor nciLT, which is a fusion protein comprising the TRAF3-binding area of the LTβR intracellular domain and a CPP. Example 3 showed that the migration of dermal dendritic cells (dDC) is also inhibited in vitro and in vivo by nciLT. Piao et al. (Cells, 10,747, 2021, p. 6/17, second paragraph) note that inhibiting noncanonical LTβR-NFκB signaling in LEC inhibited bone marrow-derived DC lymphatic transendothelial migration in vitro and in vivo. “However, the inhibition is likely not caused by DC LTα1β2 induced LEC LTβR signaling, but by LTα1β2-high expressing Tregs, which interact with LTβR on afferent LECs, leading to activation of the non-canonical NFκB signaling pathway causing LEC structural changes.  This change in morphology is associated with increased transmigration of Tregs across the endothelium [7].”   Because the instant claims require the inhibition of cell motility comprising an inhibitor of the non-classical LTβR- NFκB signaling pathway, and is has been shown that migration of non-Treg Tcells are unaffected by inhibition of the signaling pathway and no cells other than be Treg, cancer and dendritic cells . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman et al. (Nat. Comm. 7.12021: 1-16, 21 June 2016, cited in the IDS filed 2/24/2021).
Brinkman et al.teaches 4H-isoquinoline-1,3-dione (NIKi) is an inhibitor of the non-canonical NFkB-induicng kinase (NIK) and inhibited Treg migration (p. 8, col. 1, first paragraph). It is also taught that LTBRIg reduced transmigration of all Treg subsets (p. 6, col. 2, middle of first paragraph).


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matusumoto et al. (J. Virol. 71(2):1301-1309, 1997)  as evidenced by Piao et al. (Cells, 10(4), 747, 10.3390/cells10040747, 17 pages, 2021).
Matusumoto et al. teaches a fragment of LTβR intracellular domain from amino acid 338-395 (Fig. 3A). It is suggested that this is the same region that TRAF3 binds (p. 1307, col. 2, first paragraph).  Also that disruption of this binding interferes with the LTβR signaling pathway (p. 1307, col. 2, 1st and 3rd paragraph). Matusumoto et al. is silent with respect to inhibition of cell motility.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al. (Nat. Comm. 7.1: 1-16, 21 June 2016, cited in the IDS filed 2/24/2021) as applied to claims 1-2 above, and further in view of Heitz et al. (Br. J. Pharmacol. 157:195-206, 2009:187-202, 2012) and Betts et al. (Gut, 61:1163-1171, 2012).
Brinkman et al. teaches 4H-isoquinoline-1,3-dione (NIKi) is an inhibitor of the non-canonical NFkB-inducing kinase (NIK) and inhibited Treg migration (p. 8, col. 1, first paragraph). It is discussed that Treg migration to lymph nodes is required. Brinkman et al. does not teach the NIK inhibitor further comprising a cell-penetrating peptide (CPP) which is Drosophila antennapedia comprising instant amino acid sequence of SEQ ID NO:1.
Heitz et al. teach cell penetrating peptides for delivery of biopharmaceuticals.  It is taught (p. 196, middle of second paragraph) that in 1991, it was found that “Drosophila Antennapedia homeodomain could be internalized by neuronal cells.., work which was the origin of the discovery in 1994 of the first PTD or CPP: a 16-mer-peptide derived from the third helix of the homeodomain of Antennapedia termed Penetratin (RQIKIYFQNRRMKWKK)...” Penatratin has been coupled to a variety of biopharmaceuticals including siRNA as well as peptides (Table 1) and has been shown to be effective in tumor suppression when coupled to p16lnk-derived peptide and PNC-28 peptide (p. 201, col. 2, first paragraph). “Over the last decade, CPP-based delivery has been successfully used to deliver peptides and proteins to target different diseases including cell proliferation/cancer, asthma, apoptosis, ischaemia, stimulating cytotoxic immunity and diabetes… Most of these applications use CPPs (Tat, penetratin, polyarginine, VP22) covalently 
Betts et al. teaches that enrichment of Tregs in tumor-infiltrating leucocytes are important in causing the undesirable effect of immunosuppression of tumors (p. 1169,col. 2, third paragraph). “Overall these data support the earlier findings of the study, which indicate that tumours expand the Treg population, driving suppression of CD4+ T cell responses to tumour-associated antigens.” (p. 1170, col. 1, middle of first paragraph)  Even though in some instances Tregs may suppress tumor progression, in others it appears to promote it by suppressing anti-tumor effects  of T cells. 
It would have been obvious wherein the NIKi non-canonical NFkB inhibitor of Brinkman et al. comprised the Antennapedia CPP, i.e., penetratin, as taught by Heitz et al. for inhibiting migration of Tregs in vivo to reduce the immune tolerance to tumor cells Tregs can induce as discussed by Betts et al. It would have been obvious to use penetratin in combination with NIKi because it was shown that penetratin and other CPCs had been successfully used to transport peptides and small molecules, and the NIKi molecule would need to access Tregs within tumors to facilitate the reduction of immune tolerance and promote tumor suppression. All the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.



Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matusumoto et al. (J. Virol. 71(2):1301-1309, 1997) as applied to claims 1-2, 4 and 6 above, and further in view of Heitz et al. (Br. J. Pharmacol. 157:195-206, 2009:187-202, 2012).
Matusumoto et al. teaches a fragment of LTβR intracellular domain from amino acid 338-395 (Fig. 3A). It is suggested that this is the same region that TRAF3 binds (p. 1307, col. 2, first paragraph).  Also that disruption of this binding interferes with the LTβR signaling pathway (p. 1307, col. 2, 1st and 3rd paragraph). Because it was found that hepatitis C virus (HCV) core protein interacts with LTβR intracellular domain in the region that TRAF3 binds, it appears that 
Heitz et al. teach cell penetrating peptides for delivery of biopharmaceuticals.  It is taught (p. 196, middle of second paragraph) that in 1991, it was found that “Drosophila Antennapedia homeodomain could be internalized by neuronal cells.., work which was the origin of the discovery in 1994 of the first PTD or CPP: a 16-mer-peptide derived from the third helix of the homeodomain of Antennapedia termed Penetratin (RQIKIYFQNRRMKWKK)...” Penatratin has been coupled to a variety of biopharmaceuticals including siRNA as well as peptides (Table 1) and has been shown to be effective in tumor suppression when coupled to p16lnk-derived peptide and PNC-28 peptide (p. 201, col. 2, first paragraph). “Over the last decade, CPP-based delivery has been successfully used to deliver peptides and proteins to target different diseases including cell proliferation/cancer, asthma, apoptosis, ischaemia, stimulating cytotoxic immunity and diabetes… Most of these applications use CPPs (Tat, penetratin, polyarginine, VP22) covalently linked to peptides or as fusion proteins.” (p. 201, col. 1, last paragraph)  CPPs, such as D-penetratin,have also been used to deliver small molecules through the blood brain barrier (p. 202, first full sentence).
It would have been obvious wherein the LTβR intracellular domain from amino acid 338-395 as taught by Matsumoto et al. also comprised the Antennapedia CPP, i.e., penetratin, as taught by Heitz et al. for inhibiting the LTβR signaling pathway in vivo to reduce the immune tolerance to HCV. It would have been obvious to use penetratin in combination with the LTβR fragment of Matsumoto because it was shown that penetratin and other CPCs had been successfully used to transport peptides and proteins, and the LTRB fragment would need to access hepatitis C virally-infected cells to facilitate the reduction of immune tolerance and promote removal of the infected cells. All the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.  It is noted that both claims 6 and 7 allow for more than the LTβR intracellular fragment of SEQ ID NO:2 because the fragment “comprises” the amino acid sequence of SEQ ID NO:2.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liu et al. (Cell. Signal. 23:80-88, 2011, cited in the IDS filed 5/18/21) teaches protein BRAM1, which binds to and inhibits LTβR-mediated signaling through TRAF2 and TRAF3.  This reference is cumulative with those above for teaching a protein that inhibits the non-classical LTβR-NFkB signaling pathway and, therefore, inherently inhibits cell motility (instant claims 1 and 2).
Mortier et al. (Bioorganic Med. Chem. Lett. 20:4515-20, 2010, cited in the IDS filed 5/18/21) teaches two small molecule NIK inhibitor (#5 and 6 of Figs. 4 and 5, and Table 1). These inhibitors would reasonably be expected to inhibit cell motility because they necessarily inhibit the non-classical LTβR-NFkB signaling pathway.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .


Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 29, 2021